            Case 4:18-cv-04786 Document 1-1 Filed in TXSD on 12/20/18 Page 1 of 1

                                  IPP International U.G. Declaration Exhibit A
                                   File Hashes for IP Address 98.196.229.217

ISP: Comcast Cable
Physical Location: Houston, TX



Hit Date UTC           File Hash                                Title
10/29/2018 23:20:51    5D16056BDDB5D5F4F6799D50C5E405ECC8AC78F0 Teach Me About Sex

10/29/2018 23:06:39    82292EB52C9863E6CE456319B716E5903F727FFE          Hot Fucking with Sexy Sybil and Jake

10/13/2018 20:11:37    00627D3932625F3C1C2725D956075F503C11EC94          Hide and Sex

08/06/2018 02:33:15    AAC8B3DE00CA39B816E66C843304FCD30B02945B Young 18 Year Old Couple in Hot Summer
                                                                Sex

07/29/2018 20:28:16    9813E1636AC496680E1120A32C18480590EFD2B0          Threeway Strip Poker

07/03/2018 03:51:58    27E955743A676CCB05D14BCFDA8FB51AFB2B2734          The Morning After


Total Statutory Claims Against Defendant: 6




                                                  EXHIBIT A
STX240
